internal_revenue_service number release date index number ------------------------------------------------------------ ------------------------------------------------- -------------------- -------------------------------- department of the treasury washington dc person to contact ------------------ id no ------------ telephone number -------------------- refer reply to cc psi b04 plr-114993-07 date febrauary re -------------------------------------------- re -------------------------------------------- legend husband --------------------------- wife ---------------------- date -------------------------- date --------------------- date ------------------ date ----------------------- date ------------------ date --------------------- year ------ year ------ year ------ trust ---------------------------------------------------------------------------------- ---------------------------------------------------------------- dollar_figurea --- dollar_figureb --------------- dear ------------------------------------- this is in response to a letter dated date from your authorized representative requesting an extension of time under ' and of the procedure and administration regulations to allocate taxpayers’ available gst exemptions to a_trust plr-114993-07 facts taxpayers are husband and wife on date husband established trust an irrevocable_trust for the benefit of taxpayers’ children grandchildren and other descendants and transferred dollar_figurea in cash to trust on date husband transferred dollar_figureb in cash to trust for each year in which transfers were made year and year taxpayers filed form sec_709 united_states gift and generation-skipping_transfer_tax returns and elected under sec_2513 to treat the gifts as made one-half by each spouse however taxpayers’ tax advisors who prepared the form sec_709 failed to properly allocate husband’s and wife’s gst_exemption to the transfers attributable to each spouse the amount of the allowable gst_exemption for year and year was dollar_figure husband died on date the form_706 united_states estate and generation- skipping transfer_tax return for husband’s estate was timely filed on date no schedule r or notice of allocation was attached to the form_706 as originally filed on date the amount of the allowable gst_exemption was dollar_figure on date a supplemental form_706 was filed pursuant to sec_301_9100-2 by the personal representative of husband’s estate allocating all of husband’s gst_exemption to the trust on date a form_709 for year was filed by wife for the purpose of making a late allocation of wife’s gst_exemption to the share of the trust with respect to which she was the transferor on date the amount of the allowable gst_exemption was dollar_figure at the time of husband’s death all of his allowable gst_exemption was still available at the time of the discovery of the error wife had not allocated any of her allowable gst_exemption nor had she made any transfer to which her gst_exemption would have been allocated automatically under sec_2632 to date no taxable_distributions taxable terminations or any other events have occurred with respect to trust that would give rise to a gst liability on the part of trust or any of its beneficiaries sec_2513 provides generally that for gift_tax purposes if the parties consent a gift made by one spouse to any person other than his or her spouse shall for gift_tax purposes be considered as made one-half by the donor spouse and one-half by his or her spouse sec_2601 imposes a tax on every generation-skipping_transfer gst within the meaning of subchapter_b a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip plr-114993-07 sec_2631 as in effect for decedents dying and generation-skipping transfers before date provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 in general an allocation of gst tax exemption is void to the extent the amount allocated exceeds the amount necessary to obtain a zero inclusion_ratio with respect to the trust sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_20_cb_189 sec_2652 and sec_26_2652-1 of the generation-skipping_transfer_tax regulations provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301 plr-114993-07 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i section b provides that an automatic_extension of months from the due_date of a return excluding extensions is granted to make regulatory or statutory elections whose due dates are the due_date of the return or the due_date of the return including extensions provided the taxpayer timely filed its return for the year the election should have been made and the taxpayer takes corrective action as defined in sec_301_9100-2 within that 6-month extension period requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore the personal representative of husband’s estate is granted an extension of time of days from the date of this letter to allocate husband’s available gst_exemption to trust with respect to the transfers to trust in year and year the allocations will be effective as of the respective dates of the transfers to trust and will be based on the value of the assets husband contributed to trust in year and year the additional allocation of husband’s gst_exemption to trust is effective as of date and is based on the date value of trust provided that the amount of husband’s gst_exemption allocated to trust in conjunction with this ruling is equal to the federal gift_tax value of the assets contributed to trust in year and year and taking into account the allocation of husband’s gst_exemption on date the share of trust with respect to which husband is the transferor will have an inclusion_ratio of zero any allocation of husband’s gst_exemption to the share of trust with respect to which husband is the transferor that is in excess of the amount needed to derive an inclusion_ratio of zero is void letter to allocate wife’s available gst_exemption to trust with respect to the transfers to trust in year and year the allocations will be effective as of the respective dates further wife is granted an extension of time of days from the date of this plr-114993-07 of the transfers to trust and will be based on the value of the assets wife contributed to trust in year and year the additional allocation of wife’s gst_exemption to trust is effective as of date and is based on the date value of trust provided that the amount of wife’s gst_exemption allocated to trust in conjunction with this ruling is equal to the federal gift_tax value of the assets contributed to trust in year and year and taking into account the allocation of wife’s gst_exemption on date the share of trust with respect to which wife is the transferor will have an inclusion_ratio of zero any allocation of wife’s gst_exemption to the share of trust with respect to which wife is the transferor that is in excess of the amount needed to derive an inclusion_ratio of zero is void the allocations of taxpayers’ gst_exemption should be made on supplemental form sec_709 and filed with the internal_revenue_service center in cincinnati a copy of this letter should be forwarded to the internal_revenue_service cincinnati service_center - stop cincinnati oh for association with the form_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer who requested it sec_6110 sincerely william p o’shea associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes copy of this letter
